Title: To Alexander Hamilton from James Madison, 16 October 1783
From: Madison, James
To: Hamilton, Alexander


Princeton [New Jersey] Octr. 16. 1783
Dear Sir
Your favor of the 6th. of July by some singular ill luck never found its way to my hands till yesterday evening. The only part that now needs attention is a request that I will answer the following Question “What appeared to be my idea and disposition respecting the removal of Congress—did I appear to wish to hasten it, or did I not rather show a strong disposition to procrastinate it?” If this request had been recd. at the time it ought it might have been answered as fully as you then wished. Even after the delay which has taken place, my recollection enables me with certainty to witness that the uniform strain of your sentiments as they appeared both from particular conversations with myself, and incidental ones with others in ⟨my⟩ presence, was opposed to the removal of Congress except in the last necessity; that when you finally yielded ⟨to⟩ the measure it appeared to be more in compliance with the peremptory expostulations of others than with any disposition of your own mind, and that after the arrival of Congress at Princeton your conversation shewed that you recieved the removal ⟨rather⟩ with regret than with pleasure.

Perhaps this obedience to your wishes may be too ⟨late⟩ to answer the original object of them; But I could not ⟨lose⟩ such an opportunity of testifying the esteem & regard with ⟨which I am Dr. Sir Yr. very Humle. servt.
J. Madison Jr.⟩
